Citation Nr: 1633723	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether the October 1971 rating decision's omission of a separate rating for tender right clavicle scar should be revised or reversed on the basis of clear and unmistakable error.

2. Whether the October 1971 rating decision's omission of a grant of service connection for shell fragment wounds of muscle groups XX and XXI should be revised or reversed on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971; and he is a Vietnam combat Veteran.  Commendations and awards include a Combat Infantry Badge, a Purple Heart Medal, and an Army Commendation Medal with V device (lst Oak Leaf Cluster).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that, in pertinent part, denied two motions alleging clear and unmistakable error (CUE) in its October 1971 rating decision.

In April 2015, the Board issued a decision, inter alia, denying the above CUE motions with respect to the October 1971 RO decision.  

The Veteran appealed the denials of CUE with respect to the October 1971 RO decision to the United States Court of Appeals for Veterans' Claims (Court).  The specific CUE motions pertaining to the October 1971 RO decision alleged that adjudicators failed to assign a separate rating for tender right clavicle scar and award service connection for shell fragment wounds of muscle groups XX and XXI.  The Veteran did not appeal the portion of the April 2015 Board decision denying a CUE motion as to the November 1974 rating decision's discontinuance of a separate 10 percent rating for injury to right subclavian vein and jugular vein.  

In February 2016, the Court granted a joint motion for remand and returned the issues to the Board for action consistent with the joint motion instructions. 


FINDINGS OF FACT

1. In a rating decision dated in October 1971, the RO granted service connection for "scar, shell fragment wound residuals, subclavicular region with FCC right clavicle with right thoracic outlet syndrome" with a rating of 40 percent under the provisions of Diagnostic Code 5303; and service connection for shell fragment wound residual, right lung, with retained foreign body" with a rating of 20 percent under the provisions of Diagnostic Codes 6899-6818.  The Veteran did not appeal those decisions or submit new and material evidence within the one year appeal period.
 
2. Based on the facts and law as they were known at the time of the October 1971 rating decision, the omission of a separate rating for tender right clavicle scar was not clear and unmistakable error.

3.  Based on the facts and law as they were known at the time of the October 1971 rating decision, the omission of a separate rating for shell fragment injury to muscle group XX or muscle group XXI was not clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The October 1971 RO decision is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 3.156, 19.118 (1971).

2. The omission of a separate rating for scar (right clavicle) in the October 1971 rating decision was not an undebatable error in the application of the extant law and regulations to the facts of the case.  38 U.S.C.A. § 355 (West 1970); 38 C.F.R. §§ 4.14, 4.73 (1971).
 
3. The RO's omission of a separate rating for shell fragment injury to muscle group XX and muscle group XXI in its October 1971 rating decision was not an undebatable error in the application of the extant law and regulations to the facts of the case.  38 U.S.C.A. § 355 (West 1970); 38 C.F.R. §§ 4.14, 4.73 (1971).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process 

VA's duties to notify and assist are not applicable to clear and unmistakable error (CUE) motions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004); see also VAOGCPREC 12-2001.  Nonetheless, VA has an obligation to substantially comply with the February 2016 joint motion.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The February 2016 joint motion found that the April 2015 Board decision included an inadequate statement of the reasons and bases for denying the two CUE motions with respect to the October 1971 RO decision.  First, the April 2015 Board decision did not include an adequate discussion for finding that VA's practice at the time of the decision was to rate a disability on the predominate manifestation.  In this decision, the Board has explained that prior to 1994 the applicable regulation of 38 C.F.R. § 4.14 (1970) was ambiguous as it related to the application of the facts of this case.  38 C.F.R. § 4.14 (1970); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The interpretation relied upon by the RO at that time did not constitute an undebatable error given the evidence of record.  38 C.F.R. § 3.105; Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (discussing undebatable error and reasoning why the benefit-of-the-doubt standard is inapplicable to CUE motions); Id.  Second, the joint motion determined that the April 2015 Board decision specifically erred in failing to consider whether a September 1974 X-ray report included correct facts constructively of record at the time of decision.  The September 1974 X-ray report showed that metal pellets were found around the lumbar spine.  Even though this X-ray report was issued subsequent to October 1971 RO decision, the joint motion instructed the Board to consider this report in determining whether the October 1971 RO decision committing CUE in failing to assign a separate disability rating for Muscle Group XX.  As explained below, even assuming the findings confirmed in the subsequent radiographic study were present at the time of the RO decision, the evidence for consideration is limited to injury manifestations of record as of the October 1971 RO decision.  The Board has considered the recorded injury manifestations through October 1971 and it does not show an undebatable error occurred in omitting a separate rating for muscle group XX as explained below.  Accordingly, the Board finds that this decision complies with the instructions in the February 2016 joint motion.


II.  Applicable laws and regulations

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a). 

CUE is established when the following conditions have been met: First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator at the time of the final decision, or (2) the statutory or regulatory provisions extant at the time of the final decision were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  Second, the alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Third, the undebatable error of fact or law must have "manifestly changed the outcome" of the decision.  Russell, 4 Vet. App. at 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed" outcome language in Russell, supra.).  A determination that there was CUE must be based on the record and law as it existed at the time the contested final decision was issued.  See Damrel v. Brown, 6 Vet. App. 242, 245, citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); 38 C.F.R. §§ 20.1403(b), 20.1405(b).  Indeed, the Court has held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim." Berger v. Brown, 10 Vet. App. 166, 170 (1997).  

A breach of a duty to assist in the final decision being collaterally attacked cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  A change in interpretation of law or a Department of Veterans Affairs issue cannot support a subsequent allegation of error.  38 C.F.R. § 3.105.

As relevant, the Court has specifically recognized that the assignment of a lower disability rating or omission of a disability rating can be the subject of CUE.  Myler v. Derwinski, 1 Vet. App. 571 (1991); Amberman v. Shinseki, 570 F.3d 1377, 1381-82 (Fed. Cir. 2009) (misapplication of 38 C.F.R. § 4.14 may be subject of CUE).
III.  Analysis

A. Whether the omission of a separate 10 percent rating for right clavicle scar in the October 1971 RO decision constitutes CUE.  

In May 1970, the Veteran sustained several combat injuries to include a shell fragment wound to the right chest just below the right clavicle.  In July 1971, he separated from active duty service.

On VA special orthopedic examination in September 1971 the examiner found a 9 by 1 inch scar just below the right clavicle extending for a distance of six inches below the right clavicle and parallel to the clavicle; and described the scar as "tender throughout."  The examiner added that the scar was "especially tender in the center of the scar below the clavicle."

In an October 1971 rating decision, the RO granted service connection for "scar, shell fragment wound residuals, subclavicular region with FCC right clavicle with right thoracic outlet syndrome" with a rating of 40 percent under the provisions of Diagnostic Code 5303 which, then and now, provide for evaluation of Muscle Group III (intrinsic muscles of the shoulder girdle).  See 38 C.F.R. § 4.73, Diagnostic Code 5303 (1970).   The Veteran did not appeal this decision or submit new and material evidence within the one year appeal period, and it therefore became final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 3.156, 19.118 (1971).

In October 2010 correspondence, the Veteran's representative contended that, at the time of the October 1971 rating decision, a separate rating was warranted for the Veteran's 9 by 1 inch tender right clavicle scar.

The Rating Schedule in effect at the time of the 1971 rating decision provided for a 10 percent rating for superficial, tender and painful scar on objective demonstration under the provisions of Diagnostic Code 7804; and including the following:

NOTE: The 10 percent rating will be assigned, when the requirements are met, even though the location may be on tip of finger or toe, and the rating may exceed the amputation value for the limited involvement.

At the time of the October 1971 RO decision, 38 U.S.C.A. § 353 (West 1970) gave VA the authority to adopt and apply a schedule of ratings.  At that time (and now) 38 C.F.R. § 4.14 provided that the "evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service-connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided."  This was the regulation relied upon by the RO in 1971, and the regulation has been unchanged since that time.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Veterans Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  This decision clarified the interpretation of 38 C.F.R. § 4.14.  Since it occurred after the October 1971 RO decision, it cannot be considered in determining whether CUE occurred.  Damrel, 6 Vet. App. at 245; Berger, 10 Vet. App. at 170.

Although the scar was not separately rated in the October 1971 rating decision, the RO clearly identified the disability first and foremost as a scar and took all symptomatology into account in the assigned maximum 40 percent rating pursuant to Diagnostic Code 5303.  38 C.F.R. § 4.73, Diagnostic Code 5303.  Notably, 38 C.F.R. § 4.56, Evaluation of Muscle Disabilities references scar in its descriptions of various muscle injury disability levels.  

The Board also notes that the October 1971 RO decision was not subject to 38 U.S.C.A. § 5104(b), which requires that RO decisions specify evidence considered and reasons for disposition.  See also Crippen v. Brown, 9 Vet. App. 412 (1996).  Prior to the enactment of that statute, the Court required that it be clear from the face of the RO's decision that a particular piece of highly probative evidence had not been considered in the RO's adjudication of the case.  See id., citing Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  The requirement for a detailed statement of reasons and bases was inapplicable at the time of the challenged rating decision.  See, e.g., Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require the RO to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity).  Thus, the RO's October 1971 description of the disability on its face is satisfactory evidence that it did not omit the scar in its rating determination.  See id.

The Board considers 38 C.F.R. § 4.14 to be ambiguous prior to Esteban, supra.  It states that "[t]he evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscle, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation."  38 C.F.R. § 4.14 (1970).  A reasonable interpretation is that a single evaluation producing the highest schedular rating is preferred over separate rating in the absence of specific guidance otherwise.  Otherwise, assignment of separate or additional ratings raises the possibility that the overlapping manifestations under different diagnoses would result in duplicative disability compensation and violate 38 C.F.R. § 4.14.  Notably, the applicable diagnostic codes do not provide any specific guidance.  See 38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5303, 7804 (1970).  The guidance for assigning ratings for muscle injuries specifically refers to scars as a consideration in determining the severity of the injury.  38 C.F.R. § 4.56 (1970).  The Board considers the reasoning that a separate scar disability rating would result in an evaluation of the same disability with a different diagnosis and violate 38 C.F.R. § 4.14 to be a plausible interpretation of the facts and then applicable law.  Thus, the RO's determination that the scar was contemplated within the assigned Diagnostic Code 5303 rating does not constitute an undebatable error.  Russell, 3 Vet. App. at 313-14; 38 C.F.R. §§ 4.56, 4.73, 4.118, Diagnostic Codes 5303, 7804 (1970).  

For these reasons, an undebatable error is not found in the October 1971 RO omission of assigning of a separate compensable rating for a right clavicle scar.  The CUE motion as to this matter is denied.  Id.; 38 C.F.R. § 3.105(a). 

B.  Separate rating for Muscle Group XX and XXI.

As stated before, in an October 1971 rating decision the RO granted service connection for "scar, shell fragment wound residuals, subclavicular region with FCC right clavicle with right thoracic outlet syndrome" with a rating of 40 percent under the provisions of Diagnostic Code 5303.  As relevant, it also assigned a separate 20 percent rating for shell fragmentation wound residual, right lung with retained foreign body pursuant to Diagnostic Code 6899-6818 and another separate 10 percent rating for shell fragmentation wound residual, right shoulder, posteriorly.  

Notably, the February 2016 joint motion directed consideration as to whether a September 1974 radiograph report was evidence constructively before the RO that supported assignment of a separate rating for Muscle Group XX pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321 since it suggested injury to the lumbar spine.  As relevant, the reported findings for the lumbar spine were "mild narrowing of the fifth lumbar interspace.  Examination is otherwise essentially within the limits of normal except for the presence of a small metallic foreign body in the soft tissues just inferior to the left sacroiliac joint."  The Board notes that the X-ray report cited by the joint motion was issued after the RO decision in question and could not have been reviewed.  

Even if the Board were to assume these findings were constructively of record, CUE is not demonstrated as explained below.  In order to award a disability rating for sacrospinalis muscle impairment, a manifestation or ascertainable symptom must have been of record at the time of the October 1971 RO decision.  38 C.F.R. §§ 3.105(a), 4.1, 4.10, 4.73, Diagnostic Codes 5320, 5321; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board has summarized the pertinent medical evidence of record before the RO in October 1971 below.

June 1969 service treatment records (STRs) reflect that the Veteran complained about a five year history of back pain.  He was given medication.  

An August 1970 chest and right shoulder X-ray report notes several metallic fragments in the anterior soft tissues.  It detailed that the fragments lie within the chest anteriorly and recommended a lateral view.  

August 1970 orthopedic clinic records document right shoulder symptoms.  

A September 1970 chest X-ray confirmed fragments in the third thoracic vertebrae and additional fragments in the superior mediastinum.  

November 1970 physical profile reflects that the Veteran was placed on limited duty to surgical absence of portion of right collar bone.  

March 1971 hospital records refer to the Veteran having a late effect, unhealed fracture of the right clavicle secondary to May 1970 surgery for treatment of the right subclavian vein.  The report described the initial injury as multiple fragment wounds, right chest.  

The April 1971 physical examination shows that the Veteran's spine was clinically examined and deemed to be normal.  

The May 1971 Medical Examination Board (MEB) report identified the Veteran's residual disability manifestations as impaired motion of the right arm, tender scar over the right pectoral area, and Muscle Group II injury.  

The September 1971 VA orthopedic and neurology examinations focused on the primary complaints of shell fragment wounds affecting the right chest and right clavicle.  A contemporaneous chest X-ray study showed that the diaphragm, heart and lungs appeared normal.  

As explained above, the Board found the assignment of a single disability rating due to the possibility of overlapping symptoms to be a reasonable interpretation of applicable regulations because of the then-ambiguity surrounding 38 C.F.R. § 4.14 prior to Esteban, supra.  38 C.F.R. §§ 4.14, 4.73, Diagnostic Codes 5303, 5320 5321 (1971); Russell, 3 Vet. App. at 313-14; Berger, 10 Vet. App. at 170.  The evidence before the RO in October 1971 does not show any clear injury manifestation attributable to the sacrospinalis or thoracic muscle groups contemplated by Diagnostic Codes 5320 or 5321.  The demonstrated manifestations are contemplated by the then-assigned disability ratings for the intrinsic or extrinsic muscles of the shoulder girdle and injury to the pleural cavity, to specifically include gunshot wounds.  38 C.F.R. §§ 4.73, 4.97, Diagnostic Codes 5301, 5303, 6818 (1970); see also 38 C.F.R. §§ 3.105(a), 4.1, 4.10; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  Thus, based on the evidence of record at the time of its October 1971 rating decision, the RO's omission of assigning a separate rating for shell fragment injury to muscle group XX and muscle group XXI was not an undebatable error in applying the extant law and regulations to the facts and therefore does not constitute CUE.  Id.; 38 C.F.R. § 3.105(a).  The facts before the RO simply do not present a basis to award a separate rating for any lumbar spine muscle injury.   38 C.F.R. § 4.73, Diagnostic Code 5321.  The RO did not commit CUE in its October 1971 rating decision by omitting a separate rating for Muscle Group XX or XXI pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5320, 5321.  38 C.F.R. § 3.105(a).  

For the above stated reasons, the RO did not commit CUE in the October 1971 rating decision by omitting separate ratings for shell fragment injury to muscle group XX and muscle group XXI.  The motion alleging CUE as to this matter must therefore be denied.  Id.


ORDER

As the October 1971 rating omission of a separate rating for scar (right clavicle) was not clear and unmistakable error, the appeal is denied.

As the October 1971 rating omission of a separate rating for shell fragment injury to muscle group XX and muscle group XXI was not clear and unmistakable error, the appeal is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


